Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 08/01/2022.
Claims 2, 7, 13-14, 18-19, 25-26, 28, 30-32 have been amended.
Claims 2-8, 10, 12-15, 18-19, 25-26, 28, 30-32 are pending in the instant application.
Claims 8, 10, 14-15, 25-26, 28, 30-32 are withdrawn from further consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 12-13, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/957,173 and 16/612,289.
The co-applications recite a method of modulating an immune response in a subject, comprising administering to the subject an effective amount of a phosphorylated heptose compound (see claim 50), such as a method comprising treating Human Immunodeficiency virus (HIV) (see 16/612,289 at claim 61), wherein the compound is D-glycero-D-manno-heptopyranose 1B,7-bisphosphate (see claim 44), or a derivative (see claim 45), such as D-glycero-D-manno-heptopyranose monophosphate (see 16/957,173 at claim 9).
This is a provisional nonstatutory double patenting rejection.
Note, Applicant requested the rejection be held in abeyance at least until an indication of allowability of one or more claims.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 13, 18-19 contain the term "JS7" and “HMP-B”, which is not defined by the claims, are withdrawn in view of Applicant’s Amendment. 
Note, Applicant states JS7 or HMP-B are alternative abbreviation of D-glycero-D-manno-heptopyranose 1B,7-bisphosphate.

Regarding claims 2 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired are withdrawn in view of Applicant’s Amendment. 
Note, Applicant states JS7 or HMP-B are alternative abbreviation of D-glycero-D-manno-heptopyranose 1B,7-bisphosphate.

	Regarding claims 18 and 19, claim 18 recites a “method for treating HIV infection” by administering to the subject an effective amount of D-glycero-D-manno-heptopyranose 1B-phosphate, which induces HIV gene expression from latently infected cells as recited in claim 19. Applicant’s examples 3 and 4 show that the compound stimulates HIV pro-viral expression. However, a compound that induces HIV expression does not appear suitable for use in the treatment of HIV infection, because it’s making/induces the HIV virus/expression.
	Note, for compact prosecution purposes, if the prior art teaches the active steps claimed by Applicant, then the prior art will be considered to treat HIV infection in a subject.
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 7, 12-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ZAMYATINA et al (Efficient chemical synthesis of both anomers of ADP L-glycero- and D-glycero-D-manno-heptopyranose. Carbohydrate Research 338 (2003) 2571-2589).
Applicant’s claims are directed to a method of modulating an immune response in a subject, comprising administering to the subject an effective amount of D-glycero-D-manno-heptopyranose 1B-phosphate.
ZAMYATINA teaches lipopolysaccharides (LPS) are mediators of numerous immunological effects (see pg. 2571, under Introduction) and considerable effort is being devoted to the development of novel drugs, which may prevent the assembly of a functionally intact bacterial cell wall by inhibition of its biosynthesis (see pg. 2571-2572, under Introduction), wherein an LPS drug developed by ZAMYATINA includes D-glycero-D-mano-heptoprannose 1B-phosphate (see abstract; and pg. 2575), which is the same method of making the compound as disclosed by Applicant (see Applicant’s specification at [0072]).  Additional disclosures include: bacterial infections (see pg. 2571, under Introduction.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate administering this compound to a subject. The person of ordinary skill in the art would have been motivated to make those modifications, because it could treat bacterial infection or immunological effect/response, and reasonably would have expected success because LPS are known to have immunological effect.
	Although the reference is silent about the “immunological response of the subject is enhanced”, “treating HIV infection”, “induces HIV gene expression from latently infected cells”, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  
Thus, ZAMYATINA teaches, either expressly or inherently, each and every limitation of the instant claims.
Note, Applicant’s specification does not disclose what amount range is encompassed by “effect amount” when given to a subject. For compact prosecution purposes, any amount will read on “effect amount”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 12, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAMYATINA et al (Efficient chemical synthesis of both anomers of ADP L-glycero- and D-glycero-D-manno-heptopyranose. Carbohydrate Research 338 (2003) 2571-2589) in view of MALOTT et al (Neisseria gonorrhoeae-derived heptose elicits an innate immune response and drives HIV-1 expression. Proceedings of the National Academy of Sciences of the United States of America. Vol. 110, no.25. June 18 2013, pages 10234-10239).
	As discussed above, ZAMYATINA teaches lipopolysaccharides (LPS) are mediators of numerous immunological effects (see pg. 2571, under Introduction) and considerable effort is being devoted to the development of novel drugs, which may prevent the assembly of a functionally intact bacterial cell wall by inhibition of its biosynthesis (see pg. 2571-2572, under Introduction), wherein an LPS drug developed by ZAMYATINA includes D-glycero-D-mano-heptoprannose 1B-phosphate (see abstract; and pg. 2575), which is the same method of making the compound as disclosed by Applicant (see Applicant’s specification at [0072]). 
	ZAMATINA does not explicitly teach heptose compound induces HIV gene expression.
	MALOTT teaches heptose monophosphate (HMP) modulates an immune response that drives HIV-1 expression (see title and abstract) and dose-dependent (see pg. 10236, Fig. 3). Additionally, Neisseria gonorrhoeae (Ng), which reads on immunogen, also enhances HIV-1 replication (see pg. 10234, 2nd col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate administering this compound and an immunogen to a subject. The person of ordinary skill in the art would have been motivated to make those modifications, because it would create an immune response that drives HIV expression, and reasonably would have expected success because LPS and heptose-monophosphate (HMP) are known to have immunological effect.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as enhancing HIV expression.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the aim of the present disclosure is to use HMP as a latency reversal agent. There is no cure yet for HIV as the genetic material of the virus is within the host cells. It is known that when a patient stops antiretrovirals there can be a viral rebound, and the patient can get infected again. See Kim, et al., "Latency reversal plus natural killer cells diminish HIV reservoir in vivo," Nature Communications, available at https://doi.org/10.1038/s41467-021-27647-0 (Attachment A)1. The present invention is used to knock HIV out of latency with (HMP-B) to destroy it with known antiretrovirals. Thus, the present invention is suitable for the treatment of HIV as claimed.
	The Examiner finds this argument unpersuasive, because Applicant has admitted that there is no cure; thus, Applicant can’t destroy it and would only bring the HIV out of latency, which is not treating.
	Applicant argues that the drugs disclosed by Zamyatina, et al., that inhibit biosynthesis, and thereby inhibit assembly of a functionally intact bacterial cell wall, are called bacterial enzyme inhibitors. However, the present invention is not directed to an enzyme inhibitor to inhibit cell wall formation in bacteria. The present invention is directed to a method to activate the immune system in host cells and the compound employed in the present invention is used an adjuvant in a vaccine.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, although the reference is silent about the “immunological response of the subject is enhanced”, “treating HIV infection”, “induces HIV gene expression from latently infected cells”, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  Note, another example would be aspirin, wherein a subject is using aspirin to treat headache, but can also inherently treat/prevent blood clots/inflammation. 
	Applicant argues that Zamyatina, et al., does not disclose development of a drug. Instead, Zamyatina et al., discloses the elucidation of a biosynthetic pathway, which is useful for further researchers to develop bacterial inhibitors. For example, Zamyatina, et al., state that the prepared anomeric phosphates and ADP-activated L-glycero- and
D-grycero-D-manno-heptopyranoses "provided model compounds and substrates in the
elucidation of biosynthetic pathways and glycosyl transfer reaction of nucleotide-activated bacterial heptoses." See, Abstract. To the contrary, the present invention is directed to a method of treatment and not the biosynthetic method. Thus, Zamyatina, et al., does not disclose, teach, or suggest all elements of the presently claimed invention, and as such, does not anticipate nor render the present invention obvious.
	The Examiner finds this argument unpersuasive, because ZAMYATINA explicitly teaches “considerable effort is to devoted to the development of novel drugs, which may prevent the assembly of a functionally intact bacterial cell wall by inhibition of its biosynthesis”. 
	Applicant argues that the Examiner doesn't appear to recognize the difference between an LPS including a sugar side chain, and the sugar itself The Examiner characterizes Malott, et al., as teaching that HMP modulates an immune response that drives HIV-I expression. Malott, et al., teaches that a heptose phosphate could activate HIV; however, heptose phosphates can be a very wide range of compounds, and Malott et al., does not specifically disclose, teach, or suggest a D-glycero-D-manno-heptopyrannose I~phosphate as claimed in the present application. There is nothing in the disclosure of Malott, et al., that would lead a skilled artisan to D-glycero-D-manno-heptopyrannose !~-phosphate. Thus, it is not obvious from the disclosure of Malott, et al, which heptose phosphate it would be. For example, in the attached article by Gaudet, et al., Cystolic detection of the bacterial metabolite HBP activates TIFA-dependent innate immunity, Science, Vol. 348, Issue 6240, June 12, 2015,
pages 1251-1255, it was claimed that HBP was the active component, and not HMP. Later, the present inventors unexpectedly found that HMP was active after synthesis as disclosed by the present inventors in the article by Adekoya, et al. Thus, one of ordinary skill in the art would not have been motivated to modify or combine the cited references with a reasonable expectation of success.
	The Examiner finds this argument unpersuasive, because MALOTT is not a 102 rejection, but a secondary reference to show that the prior art had known that heptose monophosphate (HMP) modulates an immune response that drives HIV-1 expression (see title and abstract) and dose-dependent (see pg. 10236, Fig. 3); thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate administering this compound and an immunogen to a subject. The person of ordinary skill in the art would have been motivated to make those modifications, because it would create an immune response that drives HIV expression, and reasonably would have expected success because LPS and heptose-monophosphate (HMP) are known to have immunological effect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618